 RUST CRAFT BROADCASTING OF NEW YORK, INC.327Rust Craft Broadcasting of New York,Inc.' and Na-tional Association of Broadcast Employees & Tech-nicians,AFL-CIO. Case 3-CA-6221June 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn February 11, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and the Respondentfiled a brief in support of the Decision of the Admin-istrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asherein modified, and to adopt his recommended Or-der.The record shows that in September 1975 the Re-spondent, without notice to the Union,2 installedtimeclocks which unit employees were required touse in recording their time at work. Previously, em-ployees were required to enter their working timemanually on printed cards which contained separatecolumns for each day of the week and, within eachcolumn, two boxes apiece for morning, afternoon,and overtime hours "in and out." Each employee wasrequired to total his hours daily and enter his totalhours over his signature at the end of each week.However, as the evidence shows, for some time be-fore September 1975 a number of employees had fall-en into the habit of simply transcribing their sched-uled hours of work onto the timecards at the end ofthe week. For example, in at least one instance, atimecard showed only the total number of hoursworked, including overtime, with no entries for timeof arrival and departure.As noted, this practice changed in September 1975with the installation of timeclocks. At that time, theAs amended at the hearingNational Association of Broadcast Employees & Technicians, AFL-CIO, herein called the Union The Union represents the Respondent's radioand television technicians and engineers and has been party to successivebargaining agreements with the Respondent over the past 10 years None ofthese agreements, including the parties' current contract, contains any pro-vision regarding the manner in which employees shall record their workingtimeNor has this matter been a subject of discussion during negotiationsUnion was processing grievances clairrung sick payfor two employees, whom the Respondent assertedhad already been paid the maximum 10-day sick payallowable under the contract. It appears that as aresult of these grievances the Respondent generallyreevaluated its timekeeping practices and, noting thehaphazard manner in which some employees werenormally recording their hours, decided that moreaccurate records must be kept. Thus, after one of thegrievancemeetings Respondent's general managertold Union Official Joseph Mazzaferro that "You'rehaving to punch a time clock because you filed agrievance . . . a sick pay grievance . . . . We're notsure if the sick days are being paid. When we put thetime clocks in, you'll come to work and get paid andif you don't, you won't."We agree with the Administrative Law Judge thatthe Respondent did not violate Section 8(a)(5) of theAct by unilaterally initiating a more dependablemethod of enforcing its longstanding rule that em-ployees record their time "in and out." In the circum-stances of this case, it is clear that while the changeto a mechanical procedure for recording workingtime marked a departure from the previous practice,more importantly the rule itself remained intact. Andto those employees who had conscientiously followedthis rule in normally marking their timecards, thenew timeclock procedure would have been inconse-quential. Therefore, the General Counsel's relianceonMurphy Diesel Company,3and similar cases, ismisplaced. For inMurphywe found that the respon-dent employer initiated new and more stringent ruleswhich represented a "material, substantial, and a sig-nificant change" from prior practice.We find nosuch radical change in the circumstances of this case.SeeWabash Transformer Corp., Subsidiary of WabashMagnetics, Inc.,215 NLRB 546 (1974).While there is some evidence that the Respondentwas lax in enforcing its rule, we cannot say that suchinattentiveness raised the former normal procedureto the level of a term and condition of employmentwhich the Respondent was required to bargain overbefore changing. For absent discrimination, an em-ployer is free to choose more efficient and dependa-ble methods for enforcing its workplace rules. In thecircumstancesof this case, we find that theRespondent's introduction of the timeclocks was buta part of the day-to-day managerial control which itwas free to exercise.The General Counsel further contends that therecord supports an inference that the change in time-keeping practices was discriminatorily motivated asretaliation for the filing of the sick pay grievances.We disagree. For, standing alone, the remarks of the' 184 NLRB 757 (1970)225 NLRB No. 65 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's general manager,on which the Gener-alCounsel relies,merely manifest the Respondent'sunquestioned need to find a more dependable time-keeping procedure and thus avoid future disputeswith the Union.In sum,we find,as did the Administrative LawJudge,that the General Counsel has not shown, by apreponderance of the evidence,that the Respondentviolated theAct byinstalling timeclocks without no-tice to the Union.Accordingly,we shall dismiss thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingwas held in this proceeding on January 5, 1976, at Roches-ter,New York, on complaint of the General Counselagainst Rust Craft Broadcasting Company, herein calledthe Respondent or the Company. The complaint issued onOctober 31, 1975, on a charge filed on September 15, 1975,by National Association of Broadcast Employees & Tech-nicians, AFL-CIO, herein called the Union, or Nabet. Thesole question in the case is whether the Respondent violat-ed Section 8(a)(5) of the statute by replacing a handwritingsystem of recording hours worked with a mechanical time-clock without prior consultation with the Union. Briefswere filed by the General Counsel and the Respondent.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACTployees & Technicians, AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEThis case involves about 30 technicians and engineersworking for the Respondent's television and radio stationin Rochester; they have for upwards of 10 years been rep-resented by the Union, Nabet, under successive collective-bargaining agreements.Ithas long been the Company'spractice tohavethem record their arrival and departure onindividual timecards,which call for each man to sign him-self in and out,to the hour and the minute,including timeout for lunch. The men are all covered by the Fair LaborStandards Act, and the Union contract contains very pre-cise provisions for overtimepay; italso provides for anumber of penalties,or premium payments,in special cir-cumstances when the urgency of work assignments de-prives a man of hisordinarylunch hour,or otherwise ne-cessitates that he work unpredictable hours. Because theoverall function they serve is integrated with television andradio broadcasting,some of them start work as early as 6a.m., and some must stay on the job until 1:30 or 2 o'clockat night. As to what method the Company should or shouldnot use for recording the hours worked by the employees,the collective-bargaining agreement has always been silent,and the matter was never a subject of discussion duringcontract negotiations.There came a time, in August and September 1975, whenthe Company,concededly without discussing its decisionat all with the Union,simply installed a timeclock to takethe place of the old handwritten cards. According to thetestimony of Ralph Becker,a vice president of the Respon-dent, the reason for the change was because of "the possi-bility of error in reporting the time." The theory of com-plaint is that this was a change in conditions ofemployment,made unilaterally by the Employer, andtherefore a flouting of the statutory duty to negotiate aboutconditions of employment with the employees' chosen bar-gaining agent.The defense is essentially that there was nochange in employment conditions-indeed that it is nowless work,even more convenient and desirable to them, forthe employees to punch the clock instead of having to writeanything out in longhand themselves.There is another de-fense.1.THE BUSINESSOF THE RESPONDENTRust Craft Broadcasting Company does business in anumber of States and operates radio and television broad-casting stations in a number of cities.Included among itsoperations is a television and radio station located inRochester, New York, the sole location involved in thiscase.During the past year the Respondent received reve-nues in excess of $1 million in the course of its business,including the purchase and sale of goods across state linesvalued in excess of $200,000. I find that Respondent is anemployer engaged in commerce11.THE LABOR ORGANIZATION INVOLVEDI find that the National Association of Broadcast Em-Pertinent Facts- ConclusionI shall recommend dismissal of the complaint. LaborBoard cases under this statute are concerned with sub-stance, human experience,not words.If from the priorBoard decisions cited in the General Counsel's brief as per-suasive precedent supporting this complaint,theword"change" be lifted completely out of context,so that wordstake the place of substance, it would have to be said theRespondent here made a change. Nothing could illustratemore clearly the disregard of substance in this case thanthe General Counsel's objection at the hearing to the ques-tion-why did you decide to go to the timeclock?-put tothe Respondent's officer.I suppose there have been techni-cal unfair labor practices found in the past,but it is not RUST CRAFT BROADCASTING OF NEW YORK, INC.329argued this is such a case. Certainly, if reason could ever betotally excluded from consideration of any Board proceed-ing, this is not the one. I think it equally revealing of theintransigent character of the prosectuion that the GeneralCounsel even objected to the question put to Joseph Maz-zaferro, the president of the Nabet Local which filed thecharge: "What is your objection to the time clock?"My first reason for dismissing the complaint is becausethis was not a change in conditions of employment, as thatphrase has been construed in the past. Deferring for themoment what the employees in fact did with respect to thetimecards under the old system, it is a fact that the printedcards called for very precise notations, to be made by eachand every employee, in a separate column for each of the 7days of the week, for each day the hour and the minute "inand out," two such squares for morning, two for afternoon,and two for overtime, totals to be entered by them daily,totals for the week, and a place for the employees'signa-tures.If anything, the punchcards used in timeclocks re-quire less of the employee-he need not calculate total andhe need not sign. There was no change worthy of noteinsofar as a burden upon the employees is concerned.Therefore, whatever "change" took place had nothing todo with their work and nothing to do with their pay.Beforeconsidering the evidence relating to theRespondent's other defense-that the old system was notreliable and therefore had to be changed-it isimportantto note one point, this, if only because theunionofficerwas not permitted to say why he objected to the mechani-cal method of recording his time.It isnot a contention ofthe Union that the men enjoyed the possibility-because ofthe manual as against the mechanical method-of report-ing more time than they actually worked, or maybe of en-joying an old custom of the Employer knowingly permit-ting overchanges, and therefore that the Employer couldnot unilaterally deny them a money benefit that had be-come an established practice. There is no claim that themen had been receiving more than the contract callsfor-40 hours pay for 40 hours work. It will be timeenough to appraise such an argument the day it is actuallyadvanced in a future case.'There is a hint of this idea between thelinesin this rec-ord. Becker testified that the Rochester Station-televi-sionand radio-unlike other cities in the chain, was report-ing excessive or abnormally high expenses, and that thiswas why more reliable recording of time was necessary.This was a conclusionary statement, self-serving and un-supported by objective data. But there is evidence that agrievance over payment of wages while employees were notworking did arise at or about this time, and that the deci-sion to install the timeclock was somehow tied in with thatdispute. The Union filed the two grievances in July, claim-ing 7 days pay for two men while they were out sick; oneman wanted 2 days sick pay and the other 5, although eachiThe witnesses, for both sides of the case, were very gentlemanly, andavoided direct language suggestive of any cheating by employees under theold system, and, of course, any past conscious approval of improper practic-es in the past Despite both the Company's and the Union's position on thissensitive question, in his brief the General Counsel speaks of prior rulesbeing "laxly enforced " He had no basis for the statement and would havebeen better advised not to inject the subjecthad already been paid 10 days sick pay during a year, themaximum called for under the contract. Mazzaferro'sstatement, at the hearing, is that the Union considered theRespondent had a "moral obligation" to pay these twomen anyway. When, after the grievance meetings on thequestion of extra sick pay, Mazzaferro got into an argu-ment with General Manager Albert Lucero over the reasonfor installing the timeclock, Lucero answered as follows,according to Mazzaferro's testimony: "You're having topunch a time clock because you filed a grievance-a sickpay grievance. . . . We're not sure if the sick days arebeing paid. When we put the time clocks in, you'll come towork and get paid and if you don't, you won't."This testimony, from Mazzaferro of what Lucero toldhim, is strong indication that the two men who wanted tobe paid while out sick, had not, on the old handwrittentimecards, reported their absences for the days they hadmissed.With this, Becker's statementthatmanual re-cording presented "the possibility of error" takes on anunmistakablemeaning.Imake no finding that either ofthese two men, or anyone else for that matter, deliberatelyfalsified any entry on his timecard under the old system.But I must agree that the system made possible errors,however unintentional, of all kinds. Indeed, the very open-ing testimony of the local union presidenthimself, the solewitness called in support of the complaint,alone suffices tojustify the Respondent's change to the timeclock. TheCompany prepares a written work schedule for everybodyat the start of the week-what hours each man is pro-gramed to work each day. Mazzaferro said: "I filled mycard out once-a-week at the end of the week . . . I wouldfill inmy days off, my hours of work as my operatingschedule said." He then added that the following Monday,the supervisor used to "check them against theoperatingschedule, which is posted, and either okays them or not."Mazzaferro said there were others who also filled in theirtimecards at the end of the week as he did, and some whomade notations on them daily.Becker, the vice president, and Henry Morgan, theRespondent's labor relations man, testified that the mostdisturbing fact brought to their attention was the extraordi-nary consistency between the worktime recorded on thetimecards and the worktime as scheduled in advance of theperformance of the work. Becker said that the timecards"reflected the schedules, and not necessarily the hoursworked. . . . They should have reflected the specific hoursworked." This factual assertion by the management repre-sentatives-that timecards too often parroted the sched-ule-was not contradicted by any employeesor unionagents.In cross-examination of Mazzaferro, he was askedwas it not true that during the sick leavegrievances discus-sions company representatives had said they must have"accuracy in the keeping of sick pay records," "accuraterecord"; he at first avoided a direct answer, and then saidhe did not remember.While this record does not definitively establish the ex-tent of the practice,it is afact a number of Nabet employ-ees at the end of the week mechanically transferred to theirtimecards the originally scheduled hours of work. Fourcards for the week ending May 24, 1975, were received inevidence. A look at each one makes absolutelyclear it was 330DECISIONSOF NATIONALLABOR RELATIONS BOARDfilled in at one given moment and reflects a fixed program.Although offered to support the defense assertion that thecards too often "reflected the beginning of the shift exactlyon the hour and conclusion exactly on the hour," the ex-hibits also prove, very pointedly, what Becker called theessential unreliability of manual recording as against me-chanical methods. One card notes 6 a.m. to 2 p.m. straightthrough the week, and total each day as 8 hours work.Another notes 4:30 to 1:30 (afternoon in and out) straightthrough for 5 days, and totals each day as 8 hours worked.When was the first man's lunch hour? Maybe he had none.Where was the second man's lunch hour? If he had none,why did he not claim payment for the time? A third card-Dugan's-has no arrival and departure time at all; it showsonly totals for time worked each day as 8 hours for 3 daysand 9-1/2 hours for 2 other days. What does this mean?And the fourth is incoherent on its face. Smith entered 9o'clock in-6 o'clock out, 5 days in a row; he put no dailytotals, but he did write 46 hours worked for the week. IntheWednesday column he wrote "no lunch." If he wrote"no lunch" for I day it means he did take time for lunchthe other 4. If lunch is 1 hour, he worked 8 hours 4 daysand 9 hours on Wednesday, or a work total of 41-and the46 hour total does not fit. If lunch is half hour, he worked8-1/2 hours 4 days, and again 9 on Wednesday, or a weektotal of 43 hours-and again the 46 hours does not fit.Now, there may be answers to all these questions-in theminds of the employees, in the minds of the supervisorswho okayed the cards a week later, or in the minds of thebookkeeper who then figured out the pay. As Mazzaferrosaid at the hearing: "When it comes to money, everybodyremembers everything." But the truth of the matter is thatwhatever the facts are, they were not written down, theywere not recorded-and that is all this case is about.Mazzaferro said the employer was "morally obligated"to pay certain sick leave; the two grievances on the subjectcharged the Employer with having violated the contract"in the spirit and intent." Becker said that when he studiedthese cards, his "instincts" told him "there had to be" errorsomewhere. I find nothing wrong in a system-old ornew-which eliminates questions of morality and instincts,and which reduces the area of disputes in industrial rela-tions.The complaint includes a separate and distinct allegationthat the Respondent "discriminated" against these employ-ees by using the timeclock. This is the same as saying its"purpose" was to hurt the engineers and the techniciansbecause they chose to be represented by Nabet. There is noevidence to support the charge. But apart from the lack ofsupporting proof, the General Counsel effectively with-drew this part of the complaint when he objected to theRespondent's offer to prove its "reason" for making thechange. However phrased, the "purpose," the "object," the"reason" for an act cannot be an essential element provingillegality,while simultaneously being an irrelevancy to thesame question.ORDER2I hereby recommend that the complaint be, and it here-by is, dismissed.2 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes